Exhibit 99.1 Farid Moradi 280 S. Beverly Drive Suite 211 Beverly Hills CA 90212 To: Board of Directors of MobileBits Holdings Corporation I want to thank you for the opportunity to serve on the Board of MobileBits Holdings Corporation as director of the company. Effective immediately, I will resign from my position as director of the Company for personal reasons. I am happy to be of assistance in anyway I can in the future. As a shareholder of the company, I await the success of the company with the execution of the great vision you all have. Sincerely, /s/ Farid Moradi 12/28/2011 Farid Moradi
